NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2117-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMEEL DIXON, a/k/a
JAMEEL DICKSON, and
JAMES DIXON,

     Defendant-Appellant.
_________________________

                   Submitted April 6, 2022 – Decided June 23, 2022

                   Before Judges Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 11-08-1421.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Amira R. Scurato, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant appeals from the August 19, 2020 Law Division order denying

his petition for post-conviction relief (PCR).       Judge John A. Young, Jr.,

determined that defendant's PCR petition was time-barred, but nonetheless

addressed defendant's contentions on the merits. Judge Young found that his

claims were based on bare assertions and, as a result, concluded that defendant

had failed to establish a prima facie case to justify an evidentiary hearing. After

carefully reviewing the record in light of the governing legal principles, we

affirm substantially for the reasons explained in Judge Young's cogent written

opinion.

                                        I.

      We discern the following pertinent facts and procedural history from the

record. This case arises from two separate incidents. On March 26, 2011,

defendant and codefendant Khadijah Neal approached the first victim, W.B.,

intending to rob him. When W.B. told them he did not have any money, "he

was pushed to his knees, and . . . defendant shot him in the back of the head."

Defendant and Neal fled the scene. W.B. "[m]iraculously" survived.

      Two days later, on March 28, 2011, police officers responded to a reported

robbery of a taxi driver, A.G. A.G. told police he had received a phone call

shortly before midnight from a man, later identified as defendant, asking to be

                                                                             A-2117-20
                                        2
picked up at a nearby address. He picked up defendant, who was known to A.G.

from previous encounters, and a woman, later identified as Neal. When they

reached their destination, Neal exited the car and defendant stayed in the vehicle

and requested change for $100. A.G. did not have change so they drove to a

nearby bar to get some and then back to the address for the drop-off. Defendant

pulled out a handgun, pointed it at A.G.'s neck and demanded money. A.G.

handed him $115 and a phone. After defendant exited the car, A.G. called police

and described the robber as a black male, 6'1" tall, and 180 pounds. He also

described codefendant Neal, who had been carrying an orange bag.

       Officers later responded to a reported dispute nearby involving a man and

woman who met the descriptions and who were reported to be holding a handgun

and a knife. The tip reported that the man and woman were waiting for a taxi.

When police arrived, they saw defendant and Neal waiting in the back of a taxi.

Neal had an orange bag and defendant was in possession of a handgun. The

officers arrested defendant and A.G. positively identified him at the police

station.

       On August 3, 2011, a Hudson County grand jury returned an indictment

pertaining to the March 26, 2011 incident charging defendant and Neal 1 with


1
    Only defendant was named in count six.
                                                                            A-2117-20
                                        3
first-degree attempted murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3 (count

one); first-degree robbery, N.J.S.A. 2C:15-1 (count two); second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(2) (count three); second-degree

unlawful possession of a handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a)

(count four); third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)

(count five); and second-degree certain persons not to possess a firearm,

N.J.S.A. 2C:39-7(b) (count six).

      On August 17, 2011, a Hudson County grand jury returned a separate

indictment pertaining to the March 28, 2011 incident. That indictment charged

defendant with four additional counts and Neal 2 with one additional count. The

indictment charged first-degree robbery, N.J.S.A. 2C:15-1 (count one); third-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count two);

second-degree unlawful possession of a handgun, N.J.S.A. 2C:39-4(a) (count

three); receiving stolen property, N.J.S.A. 2C:20-7 (count four); and second-

degree certain persons not to possess a firearm, N.J.S.A. 2C:39-7(b) (count five).

      On December 19, 2011, defendant pled guilty pursuant to a negotiated

plea agreement to count two of the first indictment and count one of the second



2
  Only Neal was named in count four, while only defendant was named in the
remaining counts.
                                                                            A-2117-20
                                        4
indictment. As part of the plea agreement, the State agreed to dismiss the

remaining charges and to recommend concurrent eighteen-year prison terms

subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      Defendant stated during the plea colloquy that he was thirty years old and

had earned a GED. The trial court asked if defendant had used "any alcoholic

beverage, narcotic or medication or any substance that would interfere with [his]

ability to understand what [he is] doing here today?" and defendant responded,

"No." The following exchange then took place:

            DEFENSE COUNSEL: Judge, if I could just say I
            spoke to my client earlier. He is on a prescriptive
            medication. I asked if that affects his ability to
            understand what I have been telling him what's going
            on here today. He indicated to me it does not.

            THE COURT:       Did you hear and did you understand
            the plea agreement placed on the record?

            DEFENDANT:         Yes.

            THE COURT:          Do you realize if you plead guilty
            today it's going to be almost impossible for you to take
            it back?

            DEFENDANT:         Yes.

      Defendant then "acknowledged he was giving up the right to a trial by

jury; the right to remain silent; the right to cross[-]examine witnesses brought

against him; and the right to compel witnesses. [Defendant] said no one had

                                                                           A-2117-20
                                       5
made him any promises other than the agreement placed on the record." He

additionally stated that he was satisfied with the representation provided by his

attorney and confirmed his signature on the plea forms.

      Defendant then provided a factual basis for both robbery convictions. As

to the robbery charged in the first indictment, defendant stated that on March

26, 2011, he tried to steal money from the victim, W.B., while armed with a

handgun. As to the second indictment, defendant stated that on March 28, 2011,

he took money from a cab driver, A.G., using a handgun. The court accepted

both guilty pleas.

      On February 3, 2012, the court sentenced defendant in accordance with

the plea agreement to concurrent eighteen-year prison terms subject to NERA.

The court advised defendant that he had forty-five days to appeal and five years

to file for PCR.

      Defendant filed a timely direct appeal which we heard on the May 8, 2013,

Sentencing Oral Argument (SOA) calendar. On the same day, we rejected

defendant's contention that the sentence was excessive but remanded solely to

make a technical correction to the Judgment of Conviction.

      On August 15, 2019, defendant filed the present petition for post-

conviction relief. Oral argument on the petition was heard on February 13, 2020.


                                                                           A-2117-20
                                       6
On August 19, 2020, Judge Young issued a written opinion and a corresponding

order denying PCR without an evidentiary hearing.

      This appeal followed. Defendant raises the following contentions for our

consideration:

            POINT I

            THE PCR JUDGE ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            DEFENDANT HAD RECEIVED INEFFECTIVE
            ASSISTANCE OF COUNSEL.

                  A. TRIAL COUNSEL WAS INEFFECTIVE
                  FOR FAILING TO FILE APPROPRIATE PRE-
                  TRIAL MOTIONS.

                  B. TRIAL COUNSEL WAS INEFFECTIVE
                  FOR ALLOWING DEFENDANT TO PLEAD
                  GUILTY WHILE UNDER THE INFLUENCE
                  OF MEDICATION.

            POINT II

            THE PCR JUDGE ERRED IN FINDING THAT THIS
            PETITION FOR POST-CONVICTION RELIEF WAS
            TIME BARRED.

                                       II.

      We begin our analysis by acknowledging the legal principles governing

this appeal. Post-conviction relief serves the same function as a federal writ of

habeas corpus. State v. Preciose, 129 N.J. 451, 459 (1992). When petitioning


                                                                           A-2117-20
                                       7
for PCR, a defendant must establish by a preponderance of the credible evidence

that he or she is entitled to the requested relief. Ibid. The defendant must allege

and articulate specific facts that "provide the court with an adequate basis on

which to rest its decision." State v. Mitchell, 126 N.J. 565, 579 (1992).

      Both the Sixth Amendment of the United States Constitution and Article

1, paragraph 10 of the State Constitution guarantee the right to effective

assistance of counsel at all stages of criminal proceedings.         Strickland v.

Washington, 466 U.S. 668, 686 (1984) (citing McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)). In order to demonstrate ineffectiveness of counsel,

"[f]irst, the defendant must show that counsel's performance was deficient. . . .

Second, the defendant must show that the deficient performance prejudiced the

defense." Id. at 687. In State v. Fritz, our Supreme Court adopted the two-part

test articulated in Strickland. 105 N.J. 42, 58 (1987).

      To meet the first prong of the Strickland test, a defendant must show "that

counsel made errors so serious that counsel was not functioning as the 'counsel'

guaranteed by the Sixth Amendment." Strickland, 466 U.S. at 687. Reviewing

courts indulge in a "strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance[.]" Id. at 689. The fact that a

trial strategy fails to obtain the optimal outcome for a defendant is insufficient


                                                                             A-2117-20
                                        8
to show that counsel was ineffective. State v. DiFrisco, 174 N.J. 195, 220 (2002)

(citing State v. Bey, 161 N.J. 233, 251 (1999)).

      The second prong of the Strickland test requires the defendant to show

"that counsel's errors were so serious as to deprive the defendant of a fair trial,

a trial whose result is reliable." Strickland, 466 U.S. at 687. Put differently,

counsel's errors must create a "reasonable probability" that the outcome of the

proceedings would have been different if counsel had not made the errors. Id.

at 694. The second Strickland prong is particularly demanding: "the error

committed must be so serious as to undermine the court's confidence in the jury's

verdict or the result reached."    State v. Allegro, 193 N.J. 352, 367 (2008)

(quoting State v. Castagna, 187 N.J. 293, 315 (2006)). "Prejudice is not to be

presumed," but must be affirmatively proven by the defendant. Ibid. (citing

Fritz, 105 N.J. at 52; Strickland, 466 U.S. at 693). Furthermore, and of particular

importance in this case, to set aside a guilty plea based on ineffective assistance

of counsel, a defendant must show "that there is a reasonable probability that,

but for counsel's errors, [the defendant] would not have pled guilty and would

have insisted on going to trial." State v. DiFrisco, 137 N.J. 434, 457 (1994)

(alteration in original).




                                                                             A-2117-20
                                        9
      Short of obtaining immediate relief, a defendant may prove that an

evidentiary hearing is warranted to develop the factual record in connection with

an ineffective assistance claim. Preciose, 129 N.J. at 462–63. A defendant is

entitled to an evidentiary hearing only when (1) he or she is able to prove a

prima facie case of ineffective assistance of counsel, (2) there are material issues

of disputed fact that must be resolved with evidence outside of the record, and

(3) the hearing is necessary to resolve the claims for relief. R. 3:22-10(b). A

defendant "must do more than make bald assertions that he was denied the

effective assistance of counsel" to establish a prima facie case entitling him to

an evidentiary hearing. State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.

1999); see also State v. Porter, 216 N.J. 343, 355 (2013) (alteration in original)

(quoting State v. Marshall, 148 N.J. 89, 158 (1997)) ("[A] defendant is not

entitled to an evidentiary hearing if the 'allegations are too vague, conclusory,

or speculative to warrant an evidentiary hearing[.]'").

      "[W]e review under the abuse of discretion standard the PCR court's

determination to proceed without an evidentiary hearing." State v. Brewster,

429 N.J. Super. 387, 401 (App. Div. 2013). "If the court perceives that holding

an evidentiary hearing will not aid the court's analysis of whether the defendant




                                                                              A-2117-20
                                        10
is entitled to post-conviction relief, . . . then an evidentiary hearing need not be

granted." Ibid. (alteration in original) (quoting Marshall, 148 N.J. at 158).

      When a PCR judge does not hold an evidentiary hearing, our standard of

review is de novo as to both the factual inferences drawn by the PCR judge from

the record and the judge's legal conclusions. State v. Blake, 444 N.J. Super.

285, 294 (App. Div. 2016). We "view the facts in the light most favorable to a

defendant to determine whether a defendant has established a prima facie claim."

Preciose, 129 N.J. at 463.

                                             III.

      We first address whether defendant's petition is barred by Rule 3:22-12(a),

which imposes time limits on filing a PCR. That rule provides in relevant part:

            (1) First Petition For Post-Conviction Relief. Except as
            provided in paragraphs (a)(2), (a)(3), and (a)(4) of this
            rule, no petition shall be filed pursuant to this rule more
            than 5 years after the date of entry pursuant to Rule
            3:21-5 of the judgment of conviction that is being
            challenged unless:

                   (A) it alleges facts showing that the delay beyond
                   said time was due to defendant's excusable
                   neglect and that there is a reasonable probability
                   that if the defendant's factual assertions were
                   found to be true enforcement of the time bar
                   would result in a fundamental injustice[.]

            [Ibid.]


                                                                              A-2117-20
                                        11
      Our Supreme Court has emphasized the important policy underpinning the

requirement that PCR petitions be timely filed, explaining that

            [t]here are good reasons for [Rule 3:22-12]. As time
            passes after conviction, the difficulties associated with
            a fair and accurate reassessment of the critical events
            multiply. Achieving "justice" years after the fact may
            be more an illusory temptation than a plausibly
            attainable goal when memories have dimmed,
            witnesses have died or disappeared, and evidence is lost
            or unattainable. . . . Moreover, the Rule serves to
            respect the need for achieving finality of judgments and
            to allay the uncertainty associated with an unlimited
            possibility of relitigation. The Rule therefore strongly
            encourages those believing they have grounds for post-
            conviction relief to bring their claims swiftly, and
            discourages them from sitting on their rights until it is
            too late for a court to render justice.

            [State v. McQuaid, 147 N.J. 464, 485 (1997) (quoting
            Mitchell, 126 N.J.at 575–76, 601).]

      In State v. Brown, we added that,

            [m]indful of these policy considerations, when a first
            PCR petition shows it was filed more than five years
            after the date of entry of the judgment of conviction, we
            hold that a PCR judge has an independent, non-
            delegable duty to question the timeliness of the petition,
            and to require that defendant submit competent
            evidence to satisfy the standards for relaxing the Rule's
            time restrictions pursuant to Rule 3:22-12. Absent
            sufficient competent evidence to satisfy this standard,
            the court does not have the authority to review the
            merits of the claim.

            [455 N.J. Super. 460, 470 (App. Div. 2018).]

                                                                         A-2117-20
                                       12
      The five-year time bar may be relaxed only under the specified

circumstances set forth in Rule 3:22-12(a)(1)(A).           In assessing whether

excusable neglect justifies relaxation of the time bar for PCR petitions set forth

in Rule 3:22-12(a)(2), we "consider the extent and cause of the delay, the

prejudice to the State, and the importance of the petitioner's claim in determining

whether there has been an 'injustice' sufficient to relax the time limits." State v.

Norman, 405 N.J. Super. 149, 159 (App. Div. 2009) (quoting State v. Afanador,

151 N.J. 41, 52 (1997)). More than "a plausible explanation for [the defendant's]

failure to file a timely PCR petition" is required. Ibid. Our Supreme Court has

required a showing of "compelling, extenuating circumstances," State v. Milne,

178 N.J. 486, 492 (2004) (quoting Afanador, 151 N.J. at 52), or alternatively,

"exceptional circumstances . . . ." State v. Murray, 162 N.J. 240, 246 (2000).

      We next apply these foundational principles to the facts presented in this

case. Defendant's PCR petition was filed in August 2019. Defendant's judgment

of conviction had been entered on February 3, 2012. Defendant's petition was

thus filed two-and-a-half years beyond the five-year time limit. Defendant

argues by way of excusable neglect that he was "unskilled in the law" and "was

moved around various facilities during that time." Specifically, defendant's

petition for post-conviction relief alleges the following timeline of events:

                                                                              A-2117-20
                                        13
• In May 2013, trial counsel informed defendant that he had referred

   the case to the Office of the Public Defender, Appellate Section, to

   initiate a PCR motion.

• In June 2013, defendant contacted the Public Defender's Office and

   they sent him PCR paperwork to be filled out and submitted to the

   Hudson County Superior Court.

• In April 2014, defendant visited the prison law library and spoke

   with an inmate paralegal about his case. He was wrongly informed

   that his PCR had been dismissed.

• Defendant was the subject of numerous cell searches while in prison

   which is why he has lost most legal paperwork.

• On February 25, 2019, defendant sent a letter to the Public

   Defender's Office inquiring about the status of his PCR.

• On March 14, 2019, the Public Defender's Office notified defendant

   that they had "no record of [him] having ever applied for a PCR, or

   of having been assigned an attorney to represent [him] on PCR."

   They attached the paperwork for him to fill out.

• Defendant made attempts to contact his appellate counsel to verify

   that defendant requested to begin the PCR process.


                                                                 A-2117-20
                            14
         • On August 15, 2019, defendant sent the second set of PCR

               paperwork to Hudson County.

      Defendant claims these circumstances constitute excusable neglect and

that he should be entitled to an evidentiary hearing. Judge Young disag reed,

finding that

               [Defendant] claims he attempted to initiate his petition
               for post-conviction relief at the time his appeal was
               denied in 2013. He claims he tried contacting the
               Office of the Public Defender multiple times after that
               but never heard from them, even after he submitted a
               PCR application packet. [Defendant] further alleges
               that a paralegal in the law library at East Jersey State
               Prison advised him in 2014 that his PCR had been
               denied.

                      [Defendant's] current application was submitted
               in August 2019, approximately seven years and six
               months after [the sentencing judge] entered the
               judgment of conviction against him. [Defendant]
               alleged that in April 2014 he was incorrectly told his
               PCR was denied, but then did not follow up on his PCR
               until 2019. [Defendant] claimed that he did not follow
               up because he was being transferred around New Jersey
               State Prison system and lacked consistent access to his
               case materials; however, this does not explain why he
               did not request a PCR application packet again until
               2019.

                     ....

                      [Defendant's] filing came more than seven years
               after his judgment of conviction and the only facts he
               has alleged justifying his delay are the paralegal's

                                                                          A-2117-20
                                         15
            allegedly incorrect advice and the Public Defender's
            alleged failure to act on his first application.
            [Defendant] did not allege any action on his part after
            April 2014, when he still had nearly three years left
            before the five-year time limit was up; [defendant] did
            not explain his lack of action during those three years.
            [Defendant] has failed to allege the facts constituting
            "exceptional circumstances" required to relax Rule
            3:22-12's bar. Mitchell, 126 N.J. at 580.

                   Additionally, [defendant] has not alleged
            sufficient facts that the ineffective assistance of counsel
            affected the determination of guilt such that Rule 3:22-
            12 should be overlooked in the interests of justice.

      We agree with Judge Young's finding that defendant failed to submit

"sufficient competent evidence" to satisfy the standards for relaxing the rule's

time restriction.    Brown, 455 N.J. Super. at 470.           Nor has defendant

demonstrated a miscarriage of justice sufficient to warrant setting aside the five -

year time bar.

                                             IV.

      Although Judge Young determined that defendant's petition was time-

barred, in an abundance of caution, he proceeded to address defendant's PCR

contentions on the merits, concluding that defendant was not entitled to an

evidentiary hearing or any other relief. Cf. ibid. ("Absent sufficient competent

evidence to satisfy this standard, the court does not have the authority to review

the merits of the claim."). We, too, have chosen to address defendant's PCR

                                                                              A-2117-20
                                        16
contentions on the merits to reaffirm that enforcement of the time bar does not

result in a miscarriage of justice.

                                            A.

      Defendant contends "the identification procedure employed in his case

was impermissibly suggestive" and further claims that "PCR counsel advanced

this issue, albeit briefly." To support this contention, defendant cites to his

original pro se PCR petition, which states:

             a. [Defendant] received ineffective assistance of trial
             counsel because trial counsel failed to file pretrial
             motions to counter impermissibly suggestive
             identification processes employed by the State without
             counsel, present;

      We note that this is the only mention of failure to file pre-trial motions

regarding an impermissibly suggestive identification procedure in defendant's

pro-se petition.     When defense counsel was assigned, he submitted a

memorandum of law and appendix in support of defendant's petition. The only

argument contained in that memorandum was that the plea was involuntary

based on the medication defendant was taking at the time, which would render

trial counsel ineffective for allowing the plea to go forward. There is no mention

in defendant's counselled PCR brief of suggestive identification procedures.




                                                                            A-2117-20
                                       17
         Furthermore, at the PCR hearing, defendant's counsel did not argue this

point.     The prosecutor, however, addressed the out-of-court identification

argument, stating,

              [defendant] does also claim that his attorney failed to
              file pretrial motions to counter [im]permissibly
              suggestive identification process. But there's nothing
              in his brief again that addresses from the record what
              he's basing his argument on. There's nothing that I saw
              in [there], basically, bald assertions, with regard to
              that—that argument. I see nothing attached, you know,
              that he points to that shows where the—the motion
              would have been or should have been filed.

         Judge Young afforded PCR counsel an opportunity to address anything

further and he chose not to do so. Defendant now asserts on appeal that the PCR

judge did not address the out-of-court identification claim, necessitating a

remand. We disagree. When a defendant "claims his [or her] trial attorney

inadequately investigated his [or her] case, he [or she] must assert the facts that

an investigation would have revealed, supported by affidavits or certifications

based upon the personal knowledge of the affiant or the person making the

certification." Cummings, 321 N.J. Super. at 170 (citing R. 1:6-6). "[B]ald

assertions" of deficient performance are insufficient to support a PCR

application. Ibid. In other words, a defendant must demonstrate filing a motion




                                                                             A-2117-20
                                       18
to challenge the admissibility of an out-of-court identification procedure would

have changed the result. See Fritz, 105 N.J. at 63–64.

       In this instance, defendant has made nothing more than a bald assertion

that trial counsel should have filed a motion for a Wade hearing3 to challenge

the admissibility of the out-of-court identification procedures. Defendant does

not explain what was wrong with the identification procedures or how they

should have been conducted to comply with our State's eyewitness identification

jurisprudence. See State v. Henderson, 208 N.J. 208, 303 (2011) ("[I]n the vast

majority of cases, identification evidence will likely be presented to the jury.

The threshold for suppression remains high."). An evidentiary hearing is not to

be used as a fishing expedition to explore PCR claims. See Marshall, 148 N.J.

at 58. Defendant has thus failed to establish a prima facie claim of ineffective

assistance of counsel warranting an evidentiary hearing.

                                           B.

       We likewise reject defendant's claim that he received ineffective

assistance because his counsel allowed him to plead guilty while under the

influence of medication. As Judge Young correctly determined, that claim is

belied by the record.


3
    United States v. Wade, 388 U.S. 218 (1967).
                                                                          A-2117-20
                                      19
      Defendant claims at the time of the plea he was under the influence of

"heavy psychotropic medications." He claims this affected his ability to plea

knowingly.    PCR counsel argued to Judge Young that defendant was not

effectively represented because trial counsel was aware of this medication and

did not conduct an investigation at the plea hearing. Defendant now claims,

without citing to any case law, that "defense counsel should have indicated

information of which he had knowledge that (for example) 'X' medication causes

drowsiness, but defendant is not currently experiencing drowsiness, or 'Z'

medication curtails anxiety, and it is functioning properly in managing any

anxiety."

      After considering this argument, Judge Young found:

             [Defendant's] claim [that he was heavily medicated] is
             inconsistent with his answers to [the judge who
             accepted the guilty pleas] at the plea hearing. [The
             judge] asked if he was under the influence of any
             substances affecting his ability to understand what was
             going on. Furthermore, [defendant's] counsel at the
             plea hearing informed the [c]ourt that he had spoken to
             [defendant] about the prescription medication
             [defendant] was taking, and that [defendant] told him it
             did not affect his ability to understand.

                   ....

             [Defendant] claims he was "under the influence of
             various medications that deprived him of full
             understanding" but presented no documentary evidence

                                                                        A-2117-20
                                       20
              showing what medications those were or how they
              affected him.

      Judge Young also determined that "[defendant's] answers to [the judge

who accepted the guilty plea] were clear, direct and appropriate replies to the

questions being asked" and as such "[defendant's] answers betray his claim that

he was under the influence of drugs and could not understand what was

happening."

      We agree with Judge Young's analysis of the record. Defendant failed to

provide any legally competent evidence of the medications he was taking and

their effect on his ability to understand at the time of the plea hearing. To the

contrary, defendant attested during the plea colloquy he was not on any

"medication . . . that would interfere with [his] ability to understand what [he

was] doing [there] . . . ." Defendant has thus failed to show that trial counsel

rendered constitutionally deficient representation under the first prong of the

Strickland test. It is unrealistic and unreasonable to have expected counsel to

essentially cross-examine his client after he had already responded that the

medication did not affect him.

      But even assuming for the sake of argument that defendant had lied under

oath about his medications, defendant has failed to establish the second prong

of the Strickland test.   We stress that defendant received the benefit of a

                                                                           A-2117-20
                                      21
favorable plea bargain in which the State not only agreed to dismiss multiple

charges, including attempted murder, but also agreed to refrain from seeking

consecutive sentences on defendant's separate armed robbery convictions,

involving separate victims. Defendant has thus failed to establish that there is a

reasonable probability that but for counsel's ineffective assistance, he would

have rejected the favorable plea offer and insisted on going to trial.        See

DiFrisco, 137 N.J. at 457.

      To the extent that we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-2117-20
                                       22